05/08/2020



                                                                                    Case Number: DA 19-0659
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  No. DA 19-0659

IN THE MATTER OF:

J.P.,

              Youth in Need of Care.


                                       ORDER

        Upon consideration of the State’s Unopposed Motion to Supplement the

Record on Appeal, submitted by the Appellee, and good cause appearing therefor,

        IT IS HEREBY ORDERED that the Motion is granted and the record on

appeal shall be supplemented with the following First Judicial District Court files:

Cause No. ADN 13-008; Cause No. ADC 13-057 and Cause No. ADC 13-058.

        IT IS FURTHER ORDERED that the Clerk of Court shall serve all parties

of record and the Clerk of District Court, Lewis and Clark County, with this Order.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May 8 2020